STATE OF WEST VIRGINIA

                            SUPREME COURT OF APPEALS

                                                                                 FILED

In re: A.B.                                                              February 16, 2016
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
No. 15-1013 (Mercer County 14-JA-117-WS)                                      OF WEST VIRGINIA




                               MEMORANDUM DECISION
       Petitioner Mother T.T., by counsel Natalie N. Hager, appeals the Circuit Court of Mercer
County’s October 6, 2015, order terminating her parental, custodial, and guardianship rights to
one-year-old A.B. The West Virginia Department of Health and Human Resources (“DHHR”),
by counsel S.L. Evans, filed its response in support of the circuit court’s order. The guardian ad
litem (“guardian”), Malorie N. Estep-Morgan, also filed a response on behalf of the child in
support of the circuit court’s order. On appeal, petitioner alleges that the circuit court erred in not
accepting the voluntary relinquishment of terminating her parental rights.1

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In August of 2014, the DHHR filed an abuse and neglect petition against petitioner
alleging that she abused prescription pain killers. In support of the petition, the DHHR alleged
that petitioner gave birth to A.B. who was addicted to prescription pain killers. Furthermore,
during the investigation, petitioner admitted to ingesting pain killers during her pregnancy and
being involved in prior abuse and neglect proceedings. Thereafter, petitioner stipulated that her
substance abuse impaired her ability to care for the child. Accordingly, the circuit court found
that the child was an abused child. Subsequently, petitioner was granted a post-adjudicatory
improvement period. The terms and conditions of the improvement period required petitioner to
complete an inpatient drug detoxification program, submit to drug screens, and other services.

        Between January and June of 2015, the circuit court held three review hearings on the
progress of petitioner’s post-adjudicatory improvement period. The parties proffered that
petitioner tested positive for suboxone and failed to participate in services. Importantly, despite
being accepted to an inpatient drug detoxification program, petitioner declined to attend the

       1
         We note that West Virginia Code §§ 49-1-1 through 49-11-10 were repealed and
recodified during the 2015 Regular Session of the West Virginia Legislature. The new
enactment, West Virginia Code §§ 49-1-101 through 49-7-304, has minor stylistic changes and
became effective ninety days after the February 19, 2015, approval date. In this memorandum
decision, we apply the statutes as they existed during the pendency of the proceedings below.
                                                  1


program. In September of 2015, the circuit court held a dispositional hearing. The DHHR
presented evidence that petitioner failed to enter an inpatient drug detoxification program, failed
to participate in parenting and other services, and failed twelve drug screens. Petitioner did not
present any evidence.2 At the conclusion of the hearing, the circuit court found that there was no
reasonable likelihood that the conditions of abuse or neglect could be substantially corrected in
the near future and the child’s welfare required termination. By order entered on October 6,
2015, the circuit court terminated petitioner’s parental, custodial, and guardianship rights to the
child. This appeal followed.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). On appeal, petitioner argues that
the circuit court should have accepted her intent to voluntary relinquish her parental rights in lieu
of involuntarily terminating her parental, custodial, and guardianship rights to A.B. We disagree.
To begin, in one short paragraph of argument, petitioner does not cite to a single case in support
of her argument. This is in direct contradiction to this Court’s Rules of Appellate Procedure and
specific directions issued by administrative order.

       Specifically, Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure requires
that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on .
       . . [and] must contain appropriate and specific citations to the record on appeal[.]
       The Court may disregard errors that are not adequately supported by specific
       references to the record on appeal.

(emphasis added). Additionally, in an Administrative Order entered December 10, 2012, Re:
Filings That Do Not Comply With the Rules of Appellate Procedure, then-Chief Justice Menis E.

       2
         Petitioner did not attend the dispositional hearing. Further, petitioner’s counsel proffered
her intent to voluntarily relinquish her parental rights.
                                                 2


Ketchum specifically noted in paragraph two that “[b]riefs that lack citation of authority [or] fail
to structure an argument applying applicable law” are not in compliance with this Court’s rules.
Further, “[b]riefs with arguments that do not contain a citation to legal authority to support the
argument presented and do not ‘contain appropriate and specific citations to the . . . record on
appeal . . .’ as required by rule 10(c)(7)” are not in compliance with this Court’s rules. Here,
petitioner’s brief is woefully inadequate. While it does appropriately cite to the applicable
standard of review on appeal, it is lacking citations to any relevant legal authority. Thus,
petitioner’s assignment of error was not properly developed on appeal. However, despite
petitioner’s failure to preserve this issue for appeal, this Court has reviewed the record in this
matter and determined that the circuit court committed no error in regard to petitioner’s
assignment of error. See Syl. Pt. 4, in part, In re James G., 211 W.Va. 339, 566 S.E.2d 226
(2002) (“A circuit court has discretion in an abuse and neglect proceeding to accept a proffered
voluntary termination of parental rights, or to reject it and proceed to a decision on involuntary
termination.”)

      For the foregoing reasons, we find no error in the decision of the circuit court and its
October 6, 2015, order is hereby affirmed.


                                                                                         Affirmed.

ISSUED: February 16, 2016


CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                 3